DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on February 16, 2021.
With respect to the rejection under 35 U.S.C. 112(b) in the last office action, this rejection has been withdrawn as the “centering device” is limited to the structure shown as element 22 in Figure 3 and disclosed on page 8 of the specification.  Applicants’ have reaffirmed this with their statement under Part I (page 5) of their submission.
With respect to the restriction requirement (mailed on May 6, 2009), Claim 1 now has been proven to have at least one special technical feature, e.g. “housing…base plate” (lines 18-20).  Therefore, the rejection requirement has been withdrawn and Groups I and III through VI have been rejoined with elected Group II.  This addresses applicants’ request for rejoinder (Part III, page 7 of their submission).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The claims as now amended, particularly the changes to Claim 1 (added limitations at lines 18-20), overcome the prior art and the rejections under 35 U.S.C. 102 in the last office action have been withdrawn.  The applicants’ remarks (Part II on pages 5 to 6 of their submission) are fully incorporated by reference herein.
Accordingly, Claim 1, 2 and 6 through 15 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
NOTE:  The changes below are minor in nature and were necessary to correct minor informalities with the claim language.
Claims 12 and 13 have been amended as follows.
In Claim 12, “the cutting” (line 6) has been changed to –a cutting--.
In Claim 13, “the case” (line 3) has been changed to –a case--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896